This is an appeal from an order refusing to dissolve a temporary injunction previously granted by the district judge of Bowie county. The city of Texarkana purchased a tract of land for the purpose of enlarging one of its cemeteries. On March 31st the appellees applied for and *Page 418 
obtained a temporary injunction prohibiting the use of the land for the purposes of a burying ground. It appears that on June 30th a motion to dissolve that injunction was overruled, and from that order overruling the motion this appeal is prosecuted.
It is sufficient to say that orders of that class are not appealable under the statute as amended. Article 4644 of the Revised Civil Statutes of 1911 provides for appeals from orders granting, refusing, or dissolving temporary injunctions. There is no provision for an appeal from an order refusing to dissolve one which had been previously granted. That question has been definitely determined by our Supreme Court in Baumberger v. Allen, 101 Tex. 352, 107 S.W. 526.
The appeal is dismissed.